                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:                                                               Case No. 20-40994

Brian J. Crisofono,

                Debtor.                                              Chapter 7


Aneta Lennartson and Top Law, PLLC,                                  Adv. No. 20-04094

                Plaintiffs,

v.

Brian J. Cristofono,

                Defendant.


                       ORDER REGARDING ORDER TO SHOW CAUSE


         At Minneapolis, Minnesota, December 16, 2020.

         This adversary proceeding came on for a reconvened hearing before the Court regarding

the Court’s sua sponte Order to Show Cause, appearing at ECF No. 14. Appearances were as

noted on the record. Following the close of argument, and based upon all of the files, records,

and proceedings herein, the Court orally stated and recorded its decision in open court.

Accordingly,

         THE FOLLOWING SANCTIONS ARE HEREBY ORDERED:

         1. Within 14 days of the date of this order, plaintiffs’ counsel, Mr. Jeremy Cobb, shall
            issue a letter of apology – which will be docketed in both this adversary case and the
            debtor’s main bankruptcy case – to both Mr. Nathan Hansen, debtor defendant’s
            counsel, and to the Court.
      2. Within 90 days of the date of this order, Mr. Jeremy Cobb will complete and submit
         appropriate proof of attendance and/or participation in three (3.0) hours of Continuing
         Legal Education credits on the topic(s) of professionalism and/or civility among the
         Bar, in accordance with the themes of the specific course examples enumerated by the
         Court on this record.




Dated: December 16, 2020
                                                   /e/ Michael E. Ridgway
                                                  _______________________________
                                                  Michael E. Ridgway
                                                  Chief United States Bankruptcy Judge



                                                    NOTICE OF ELECTRONIC ENTRY AND
                                                    FILING ORDER OR JUDGMENT
                                                    Filed and Docket Entry made on12/16/2020
                                                    Lori Vosejpka, Clerk, by MJS




                                              2
